Citation Nr: 1019980	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-17 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970 and from February 1972 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied the claims for 
service connection and for an increased rating for the issues 
currently on appeal.

The issues of service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, and an 
increased rating for degenerative changes of the lumbar spine 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action on his part is 
required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently suffers from tinnitus that is the 
result of a disease or injury in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on HIS or HER behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(S).  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2004 fully satisfied the duty to 
notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The Board notes that 38 
C.F.R. § 3.159 was recently revised, effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the claims at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Thus, the presence or absence 
of notice of this element in this case is of no consequence 
because it is no longer required by law.

Regarding the Veteran's claim of entitlement to service 
connection for hypertension, the Board notes that the initial 
notice letter sent to the Veteran in December 2004 did not 
provide him with appropriate notice of how to substantiate a 
claim based on secondary service connection.  This notice 
defect was remedied by the subsequent May 2006 issuance of a 
statement of the case, which included the pertinent laws and 
regulations with respect to secondary service connection and 
analyzed the Veteran's claim regarding hypertension on the 
basis of secondary service connection.  Although this notice 
was not sent prior to the initial adjudication of the 
Veteran's claim, this was not prejudicial to him since he was 
subsequently provided time to respond with additional 
argument and evidence, and the claim was readjudicated in 
additional supplemental statements of the case dated in 
January 2007, March 2008, and June 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Further, a notice letter dated in May 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, service 
personnel records, and VA medical records are in the file.  
The record indicates that the appellant participated in a VA 
examination in December 2006 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The Veteran contends that he currently suffers from tinnitus 
that is the result of a disease or injury in service.  The 
Board disagrees.

Relevant Law and Regulations

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability, (2) in-service 
incurrence or aggravation of a disease or injury, and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-96.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Analysis

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
See Hickson, supra.  In this regard, a VA examination dated 
in December 2006 established a diagnosis of tinnitus.  Thus, 
there is sufficient evidence of current tinnitus.

With regard to Hickson element (2), incurrence of a disease 
or injury in service, review of the Veteran's service 
treatment records was completely negative for any complaints 
of, treatment for, or diagnosis of tinnitus or any 
symptomatology thereof.

Post-service, there is no medical evidence of tinnitus until 
January 2005, when the Veteran complained of bilateral high-
pitch tinnitus for several years.  See VA treatment record 
dated in January 2005.  In that regard, the U.S. Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

The Veteran has further indicated that his tinnitus began in 
1990 while he was still in the military.  See VA examination 
report dated in December 2006.  However, he made no 
complaints of tinnitus or any symptomatology thereof during a 
VA audiology examination in September 1990, five months 
following discharge from service.  Therefore, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
treatment of his tinnitus until over 10 years after 
discharge.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  It 
follows, therefore, that the Board finds no evidence of non-
chronic tinnitus in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.    
With regard to Hickson element (3), medical nexus, the 
findings of the December 2006 audiology examiner provide 
strong evidence against the claim.  Specifically, during the 
examination, the Veteran indicated that his tinnitus occurs 
one to two times per month for around 20 to 30 seconds.  The 
ringing is of moderate high frequency.  The December 2006 VA 
examiner indicated that the Veteran's description of his 
tinnitus is not consistent with hearing loss from acoustic 
trauma or noise exposure, as it is reportedly brief and 
occasional, and tinnitus associated with acoustic trauma is 
generally more recurrent and pervasive.  The VA examiner thus 
concluded that it is not likely the tinnitus is caused by or 
a result of military service.  

Further, the December 2006 VA examiner added that the Veteran 
also had reported a history of civilian noise exposure 
without hearing protection, which, along with the aging 
process and other possible non-military factors, could have 
contributed to his current tinnitus.  See VA examination 
report dated in December 2006.  Since there is no contrary 
medical examination of record, the Board finds that this 
report is entitled to great probative weight and provides 
negative evidence against the claim for direct service 
connection.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a lay person he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Before addressing the merits of the issues regarding 
hypertension and degenerative changes of the lumbar spine, 
the Board finds that additional development of the evidence 
is required.

In this case, with regard to the Veteran's hypertension, he 
is claiming service connection for the disorder, including as 
secondary to service-connected diabetes mellitus.  In this 
regard, a remand is required to clarify the nature and 
etiology of the Veteran's hypertension, particularly whether 
it is at least as likely as not this disorder is aggravated 
by his service-connected diabetes mellitus.  

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

A review of the claims file reveals a February 2007 VA 
examination of the Veteran's diabetes mellitus that included 
an examination of the Veteran's hypertension.  In the 
conclusion of the report, the VA examiner indicated that 
there was no evidence of microalbuminuria on recent testing 
and his hemoglobin A1c was 6.6, concluding that it is "as 
least likely as not that his hypertension is directly related 
to his diabetes mellitus."  See VA examination report dated 
in February 2007.  This nexus opinion was later clarified in 
a March 2008 email, which indicated that, in the original 
examination report, "less likely as not" was incorrectly 
transcribed as "least likely as not."  However, even with 
the medical opinion that the Veteran's hypertension is 
unrelated to his diabetes mellitus, it is still unclear 
whether his hypertension is aggravated by his service-
connected diabetes mellitus, in which case the Veteran also 
would be entitled to service connection on a secondary basis 
for his hypertension.  While the examination report as a 
whole implies that the Veteran's hypertension is not related 
to his diabetes mellitus, the statements are clearly 
insufficient to provide a basis for appellate review.

Thus, the Board finds another remand is necessary to correct 
this matter.  See Stegall, 11 Vet. App. at 268.

With regard to the Veteran's lumbar spine disorder, he 
identified in a January 2010 statement additional treatment 
records for his back disorder.  However, a review of the 
claims file reveals that no treatment records have been 
associated with the claims file after December 2004.  In this 
regard, VA's duty to assist pertains to obtaining records of 
the Veteran's relevant medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for the Veteran's lumbar spine disability would 
be relevant to his claim, the RO should make further attempts 
to obtain these records, and, if they no longer exist, must 
make this express declaration to confirm that further 
attempts to obtain them would be futile.  The Veteran also 
has to be apprised of this.

Further, a VA examination is needed to determine the current 
severity of the Veteran's service-connected degenerative 
changes of the lumbar spine.  In this regard, the Veteran has 
indicated in a January 2010 that his lumbar spine disability 
has worsened.  Thus, a VA examination is needed to determine 
whether this is the case.  

Moreover, the Veteran's last VA examination of his lumbar 
spine was in February 2007, over three years ago, and a more 
current examination would be helpful in deciding his appeal, 
particularly if the Veteran's lumbar spine disability has 
worsened.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the 
Veteran and request that he provide 
information as to the dates of any 
private medical treatment received that 
is not already of record.  The Veteran 
also should furnish signed 
authorizations for the release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are 
unsuccessful, VA should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.

2.  The AMC is requested to obtain any 
outstanding VA treatment records for 
the Veteran dated December 2004 to the 
present.  Any response received should 
be associated with the Veteran's claims 
folder.

3.  Thereafter, the AMC is requested to 
schedule the Veteran for a VA 
examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
hypertension.  The claims folder and a 
copy of this REMAND must be reviewed by 
the VA examiner in conjunction with the 
examination.  The VA examiner should 
indicate that this has been 
accomplished in the VA examination 
report.

The VA examination should include any 
necessary diagnostic testing or 
evaluation.  Based on a physical 
examination and comprehensive review of 
the claims folder, the examiner is 
requested to respond to the following 
questions:

    (a)  Does the Veteran currently have 
hypertension?

(b)  If so, is the Veteran's current 
hypertension at least likely as not 
proximately due to, or the result of, 
his service-connected diabetes 
mellitus?

(c)  Alternatively, if the VA examiner 
diagnoses hypertension, but finds that 
the Veteran's hypertension is not due 
to his service-connected diabetes 
mellitus, the VA examiner is requested 
to state whether his hypertension is 
aggravated by [that is, permanently 
increased in severity] as a result of 
his diabetes mellitus?  

A complete rationale should be provided 
for any opinion given.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based 
on the findings on examination and 
information obtained from review of the 
record.

3.  The AMC is also requested to 
schedule the Veteran for a VA 
orthopedic/neurological examination, by 
an appropriate specialist, to assess 
the current severity of his service-
connected degenerative changes of the 
lumbar spine.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review in 
conjunction with the examination.  The 
VA examiner should note that this has 
been accomplished in the examination 
report.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must 
include range of motion findings.  The 
examiner is asked to identify and 
describe any current symptomatology, 
including any functional loss 
associated with the lumbar spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.


The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the lumbar 
spine, or when, for example, the 
Veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated 
with the Veteran's service-connected 
lumbar spine disorder, such as 
radiculopathy or sciatica affecting the 
lower extremities, the examiner should 
identify this abnormality and comment 
on its severity.

Finally, the examiner should indicate 
the effect the Veteran's lumbar spine 
disorder has on his ability to obtain 
and maintain gainful employment.  

A complete rationale should be provided 
for any opinion given.  

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the Veteran's claim 
for service connection for 
hypertension, including as secondary to 
his service-connected diabetes 
mellitus, and his claim for a 
disability rating in excess of 20 
percent for degenerative changes of the 
lumbar spine, in light of the 
examinations provided to him and any 
additional medical evidence received 
since the Supplemental Statement of the 
Case (SSOC) in January 2008.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC.  It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent 
regulations.  The Veteran should be 
given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


